          Case 8:16-bk-15156-CB                  Doc 268 Filed 08/20/19 Entered 08/20/19 15:29:15                                        Desc
                                                   Main Document Page 1 of 1

 Attorney or Party Name, Address, Telephone & FAX                            FOR COURT USE ONLY
 Nos., State Bar No. & Email Address

 Jeffrey I. Golden, SBN 133040
 jgolden@wgllp.com                                                                                       FILED & ENTERED
 Faye Rasch, SBN 253838
 frasch@wgllp.com
 Ryan W. Beall, SBN 313774                                                                                       AUG 20 2019
 rbeall@wgllp.com
 Weiland Golden Goodrich LLP
 650 Town Center Drive, Suite 600                                                                          CLERK U.S. BANKRUPTCY COURT
                                                                                                           Central District of California
 Costa Mesa, California 92626                                                                              BY le         DEPUTY CLERK
 Tel: 714-966-1000
 Fax: 714-966-1002
                                                                                                CHANGES MADE BY COURT
     Debtor(s) appearing without attorney
     Attorney for: Thomas H. Casey, Chapter 7 Trustee

                                          UNITED STATES BANKRUPTCY COURT
                                  CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION

 In re:                                                                      CASE NO.: 8:16-bk-15156-CB
                                                                             CHAPTER: 7
 779 STRADELLA LLC, a Delaware limited liability                                    ORDER ON OBJECTIONS TO CLAIMS
 company,
                                                                         DATE: August 13, 2019
                                                                         TIME: 2:30 p.m.
                                                              Debtor(s). COURTROOM: 5D
                                                                         PLACE: 411 W 4th St, Santa Ana, California 92701

The Debtor or trustee having filed objections to certain claims, the court having considered the evidence and argument
presented in support and in opposition to such objections, if any, and good cause appearing, the court makes the
following ruling as to the objections to claims:

  Calendar Number: 10.00                       Claim Number: 9-1                             Claim Amount: $200,000.00
  Claimant Name: Hinds & Shankman, LLP

      Disallowed             Allowed                Unsecured: $                                  Priority: $


                                                                          ###




                 Date: August 20, 2019




          This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2013                                                           Page 1                                   F 3007-1.1.ORDER.OBJ.CLAIM
